                                                                                Page 1 of 1
            Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 1 of 17


 Skip to Main Content Logout My Account Search Menu New Civil & Family Search Refine Search Back                       Location : All Courts Help

                                                          REGISTER OF ACTIONS
                                                            CASE NO. 2019CCV-60523-4

Zacharias Bryan Cook vs. Geico Marine Insurance Company                     §                       Case Type: Injury or Damage - Other
                                                                            §                       Date Filed: 03/25/2019
                                                                            §                         Location: CCAL4
                                                                            §
                                                                            §


                                                                  PARTY INFORMATION

                                                                                                                    Attorneys
Defendant      Geico Marine Insurance Company


Plaintiff      Cook, Zacharias Bryan                                                                                Taylor W Harper
                                                                                                                     Retained
                                                                                                                    210-490-7402(W)


                                                            EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
03/25/2019 Original Petition (OCA)
03/25/2019 Original Petition Documents E-filed (Judicial Officer: Woerner, Mark H. )
             Plaintiff's Original Petition
03/25/2019 Service Request Information Sheet
             Service Requested
03/29/2019 Citation
              Geico Marine Insurance Company                        Served                 04/16/2019
                                                                    Response Due           05/13/2019
                                                                    Returned               04/22/2019
04/22/2019 Proof of Service
             Citation - Geico Marine Insurance Company


                                                                FINANCIAL INFORMATION



            Plaintiff Cook, Zacharias Bryan
            Total Financial Assessment                                                                                                      280.00
            Total Payments and Credits                                                                                                      280.00
            Balance Due as of 05/09/2019                                                                                                      0.00

03/26/2019 Transaction Assessment                                                                                                           280.00
03/26/2019 E-file Payment              Receipt # 2019-4540-DCCLK                        Cook, Zacharias Bryan                             (280.00)




http://odypa.co.nueces.tx.us/PublicAccess/CaseDetail.aspx?CaseID=2585355                                                              5/9/2019
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 2 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 3 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 4 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 5 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 6 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 7 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 8 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 9 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 10 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 11 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 12 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 13 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 14 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 15 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 16 of 17
Case 2:19-cv-00136 Document 1-2 Filed on 05/09/19 in TXSD Page 17 of 17
